11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Road Systems, Inc.,                           * From the 118th District Court
                                                of Howard County,
                                                Trial Court No. 53322.

Vs. No. 11-19-00409-CV                        * December 10, 2020

Lindsay Corporation,                          * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Road Systems, Inc.